Exhibit 10.40

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT (the “Amendment”) to the Executive Employment Agreement
dated September 27, 2001, as amended as of June 20, 2002 (the “Employment
Agreement”) shall become effective as of September 28, 2003 (the “Amendment
Effective Date”) by and between Nickolas A. Branica, an individual residing at
8230 Sanderling Road, Sarasota, Florida 34242 (the “Executive”), and Comdial
Corporation, a Delaware corporation having offices at 106 Cattlemen Road,
Sarasota, Florida 34232 (the “Company”). Capitalized terms used in this
Amendment shall have the same meanings set forth in the Employment Agreement.

 

WHEREAS, the Company and the Executive wish to continue the Executive’s
employment with the Company on the terms set forth in the Employment Agreement,
as modified below.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereby agree as follows:

 

1. Three Year Extension. The first sentence of Section 2 of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Unless Executive’s employment hereunder is terminated earlier pursuant to
Section 5 of this Agreement, Executive’s employment hereunder shall begin on
September 28, 2003 and shall expire on September 27, 2006; provided that, upon
such date, Executive’s employment hereunder shall continue for additional
consecutive extension terms of one (1) year each unless and until either party
gives notice of termination to the other at least ninety (90) days prior to the
end of the then-current extension term.”

 

The parties expressly agree that the foregoing change constitutes an extension
of the Employment Agreement and that this extension shall take effect
notwithstanding anything to the contrary in the letter from the Company to Mr.
Branica dated June 23, 2003, which letter purported to terminate the Employment
Agreement upon expiration of the Term (September 27, 2003) and stated that the
parties would enter into a new arrangement with respect to continued employment.
The parties further agree that said June 23, 2003 letter shall have no further
force or effect.

 

2. Stock Options. The following new subsection 4.3.4 shall be added to Section
4.3 of the Employment Agreement:

 

“4.3.4 Further Grant. Upon the date the Company completes the amendment of its
Amended and Restated 2002 Employee and Non-Employee Director Stock Incentive
Plan (the “Stock Plan”) as described in this paragraph below, the Executive
shall be granted options to purchase up to 150,000 shares of the Company’s
common stock, par value $0.01 (“Stock”), with the exercise price of such options
to be the closing price of the Stock as listed on the



--------------------------------------------------------------------------------

OTC- BB as of the trading day prior to the date of grant, and with such options
to become exercisable over a three (3) year period in annual increments of
one-third (1/3). Such options shall be granted in accordance with the and
pursuant to a stock option agreement in substantially the form attached hereto
as Exhibit C to this Agreement, and pursuant to the Stock Plan; provided,
however, the parties acknowledge that, as of the date hereof, there is
insufficient Stock available for issuance under the Stock Plan to provide for
issuance of the foregoing options, and that, accordingly, the Company agrees
that it shall use best efforts to obtain stockholder approval to amend the Stock
Plan to add sufficient Stock to provide for the issuance of these options at the
earliest date possible in accordance with applicable SEC regulations. Should the
Company be unable to obtain such stockholder approval, these options shall be
automatically forfeited.”

 

3. Base Salary. Section 4.1 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

“4.1 Base Salary. Commencing as of September 28, 2003, the Company shall pay the
Executive a “Base Salary” of $250,000.00 per year payable in installments in
accordance with the Company’s regular payroll practices and subject to all
withholdings required by law. On September 28, 2004, the Base Salary shall be
increased to $262,500.00 per year. On September 28, 2005, the Base Salary shall
be increased to $275,000.00 per year.”

 

4. Bonus Opportunities. Section 4.2 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

 

“4.2 Bonus Plan. In advance of each calendar year during the Term, the Board
shall establish a bonus plan in consideration of the Company’s overall business
goals, objectives and strategy for such year. Such plan shall provide that the
Executive may earn a bonus of up to 100% of the Executive’s annual salary for
each of such years if reasonable specific Company and/or individual performance
objectives for such years are met.”

 

5. Additional Termination Benefits. The following new Section 6.4 is hereby
added to the Employment Agreement:

 

“6.4 Stock Option Exercisability. All options to purchase Stock that are held by
the Executive and that are not exercisable as of the date of the Executive’s
termination shall become immediately exercisable. Further, all such options,
together with any options to purchase such stock that were exercisable as of
such termination date (collectively, “Options”), shall remain exercisable by the
Executive (or the Executive’s estate in the case of the Executive’s death, or
his legal representative in the case of his incapacity or disability) for a
period of two (2) years from such termination, but in no event

 

2



--------------------------------------------------------------------------------

shall any Options be exercisable after expiration of the applicable term
thereof. The foregoing shall apply to all Options presently held by the
Executive and any other options to purchase Stock that are granted during the
Term subsequent to the date hereof, including, without limitation, the options
granted pursuant to Section 4 hereof. Furthermore, the foregoing shall apply
notwithstanding any contrary provision in any prior agreement between the
Company and the Executive, including, but not limited to any applicable stock
option agreement; and to extent necessary, this Section 6.4 shall be construed
as an amendment to any such contrary provision. Attached hereto as Exhibit D to
this Agreement is a description of all Options held by the Executive as of
September 28, 2003.”

 

6. Effectiveness. This Amendment shall be deemed effective as of Amendment
Effective Date and shall not effect the terms of the Employment Agreement until
such date.

 

7. Miscellaneous.

 

A. Agreement Amended. Subject to the provisions of this Section 7, this
amendment shall be deemed to be an amendment to the Employment Agreement. All
references to the Employment Agreement in any other document, instrument,
agreement or writing hereafter shall be deemed to refer to the Employment
Agreement as amended hereby.

 

B. Successors and Assigns. This amendment shall be binding upon and inure to the
benefit of the Executive and the Company and their respective successors and
assigns.

 

C. Governing Law. This amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of the
State of Florida, without regard to conflicts of law principles.

 

IN WITNESS WHEREOF, the parties hereby have executed this agreement as of the
date written above.

 

COMDIAL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

THE EXECUTIVE

 

--------------------------------------------------------------------------------

Nickolas A. Branica

 

3



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

 

EXISTING STOCK OPTIONS